Citation Nr: 1026212	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  09-13 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for 
service-connected post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	New Jersey Department of Military 
and Veterans' Affairs


ATTORNEY FOR THE BOARD

C.M.R. Mandel, Law Clerk




INTRODUCTION

The Veteran served on active duty from November 1943 to November 
1944.

This matter comes to the Board of Veterans' Appeals (Board) on appeal 
from a January 2008 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

Given the decision in the case, the Board notes that the issue of 
entitlement to a total disability rating based on individual 
unemployability (TDIU) is raised.  This issue is referred to the RO 
for appropriate adjudication.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The Veteran's service-connected PTSD has manifested itself in 
obsessional rituals, near-continuous panic, intermittent auditory 
hallucinations, impaired impulse control with periods of violence and 
some neglect of personal appearance.

2.  The evidence of record shows that the Veteran's bilateral hearing 
loss is not etiologically due to service.


CONCLUSIONS OF LAW

1.  The criteria for a rating of no more than 70 percent for PTSD are 
met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 
4.21, 4.126, 4.130, Diagnostic Code (DC) 9411. 

2.  The criteria for service connection for bilateral hearing loss 
have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309, 3.385 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim 
for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

Upon receipt of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The elements of 
proper notice include informing the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159.

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a "service connection" claim, defined to 
include: (1) Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; (4) 
degree of disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, 
insufficiency in the timing or content of VCAA notice is harmless if 
the errors are not prejudicial to the claimant.  Conway v. Principi, 
353 F.3d 1369, 1374 (Fed. Cor. 2004) (VCAA notice errors are reviewed 
under a prejudicial error rule); see also Shinseki v. Sanders, 129 
S.Ct. 1696 (2009).

The Board concludes that VA has met its duty to notify the Veteran 
concerning his claim for service connection for bilateral hearing 
loss.  In this case, the Veteran was notified of the respective 
duties of the Veteran and of VA, as well as of the evidence needed to 
substantiate his claim for service connection by a letter in July 
2007, before the adverse rating that is the subject of this appeal.  
This notice also complied with the requirements of Dingess, supra.

With respect to notice required for the Veteran's increased rating 
claim, the Veteran was provided notice of his and VA's respective 
responsibilities, and of the evidence needed for assignment of a 
higher disability evaluation for the Veteran's service-connected PTSD 
by the July 2007 letter prior to the initial rating decision in 
January 2008.  The March 2009 statement of the case and the March 
2010 supplemental statement of the case explained what specific 
regulatory provisions govern the Veteran's disabilities and why the 
increased rating claim remained denied.

The Board finds that despite any deficiency in providing notice, the 
Veteran was not prejudiced in this matter.  He was given the 
diagnostic codes and rating criteria for PTSD in the rating decision, 
statement of the case and supplemental statement of the case.  Such 
notification shows that a reasonable person could be expected to 
understand what was needed to substantiate the claim.  Further, the 
Veteran has been represented by the New Jersey Department of Military 
and Veterans Affairs during this appeal process and has had a 
meaningful opportunity to assist in the development of his claim.  
Thus, the Veteran was accordingly made well aware of the requirements 
for increased evaluations pursuant to the applicable diagnostic 
criteria.  The Veteran described how the disability impacted his 
daily activities and employment in his November 2007 and July 2009 VA 
examinations.  Consequently, it is demonstrated that he had actual 
knowledge of the specific rating criteria for the disability, and why 
higher ratings had not been assigned, as well as an opportunity to 
present evidence and argument to support a higher rating.

The Board notes that there is reference in the Veteran's VA 
outpatient records from June 2005 that the Veteran was receiving 
Social Security disability payments.  The Court of Appeals for 
Veterans Claims has long held that the duty to assist includes 
requesting information and records from the Social Security 
Administration (SSA) which were relied upon in any disability 
determination.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996) (VA is 
required to obtain evidence from the Social Security Administration, 
including decisions by the administrative law judge, and give the 
evidence appropriate consideration and weight); see also 38 U.S.C.A. 
§ 5103A(c)(3); 38 C.F.R. § 3.159(c)(2).  However, the Veteran's July 
2009 VA examination report indicates that the Veteran is, in fact, 
receiving Social Security retirement benefits.  Therefore, the Board 
finds that there is no duty on VA to retrieve any records from the 
Social Security Administration on behalf of the Veteran.

The Board concludes that VA has met its duty to assist the Veteran in 
developing the evidence to support his claims.  The record contains 
his service treatment records, as well as VA and private treatment 
records since service.  The Veteran was also afforded three VA 
medical examinations and opinions in support of his PTSD claim, and 
one VA examination to support his claim for service connection for 
bilateral hearing loss, all of which are contained in the record.  
The Veteran, his wife and his representative were all afforded an 
opportunity to provide statements, which have been associated with 
the file.  The Veteran has not indicated that there are any available 
additional pertinent records to support his claim.

In sum, the Board is satisfied that the originating agency properly 
processed the Veteran's claims after providing the required notice 
and assistance.

Increased Rating for PTSD

Legal Criteria

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 
(2009).  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and injuries 
incurred in or aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2009).
Each disability must be considered from the point of view of the 
Veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a 
question as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.

While the veteran's entire history is reviewed when assigning a 
disability evaluation, 38 C.F.R. § 4.1, where service connection has 
already been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, 
the Board notes that when the Veteran displays several levels of 
disability, staged ratings may be appropriate. See Fenderson v. West, 
12 Vet. App. 119, 126-27 (1999) (when a disability rating is 
initially assigned, separate ratings should be considered for 
separate periods of time, known as staged ratings).

The Veteran is currently rated at 50 percent disabled for service-
connected PTSD.  A 50 percent rating is appropriate when the Veteran 
has occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic attacks 
more than once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining effective work 
and social relationships.  38 C.F.R. § 4.149, Diagnostic Code 9411.

A higher rating of 70 percent is appropriate when the Veteran has 
occupational and social impairment, with deficiencies in most areas, 
such as work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty adapting to stressful 
circumstances (including work or a work like setting); and inability 
to establish and maintain effective relationships.  Id.

A 100 percent rating is only appropriate when the Veteran has total 
occupational and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent inability 
to perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; and 
memory loss for names of close relatives, own occupation or own name.

History and Analysis

The Veteran filed a claim for increased rating for his service-
connected PTSD, which was received by the RO on July 3, 2007.  In 
June 2007, the Veteran's wife took him to the VA medical center in 
East Orange.  She reported to the doctor that the Veteran often cries 
when he talks about his military service.  Dr. Y.C. described the 
Veteran as alert, but with a shaky and weak voice at times.  Dr. Y.C. 
indicated that the Veteran's affect was sad, he was oriented to 
place, person and time, his memory was occasionally deficient, his 
concentration and attention span were limited, and his insight and 
judgment were not impaired.  In September 2007, the Veteran's wife 
reported to Dr. Y.C. that the Veteran was antsy, nervous and 
restless, and that he had difficulty sleeping.

In September 2007, the Veteran's wife provided a letter to support 
his claim.  She reported that the Veteran experiences dreams in which 
he appears to be fighting.  She also indicated that the Veteran has 
to take medication to be able to sleep.  She also related a story of 
the Veteran refusing to eat while hospitalized at the Jersey Shore 
Medicare facility.

The Veteran had a VA examination in October 2007.  At the 
examination, the Veteran reported nightmares, flashbacks, depression 
with decreased interest, decreased concentration, poor energy, poor 
sleep and jumpiness.  The Veteran reported that he had these symptoms 
on most days.  The Veteran also reported that he had a relatively 
normal relationship with his family, but that he tended to isolate 
himself.  The VA examiner noted that the Veteran was cooperative, his 
mood was depressed, his affect was tearful, his speech was normal, 
there were no perception problems, his thought process and content 
were normal, he did not have any suicidal or homicidal ideation, he 
was oriented to person, time and place, and his impulse control was 
fair.  The examiner gave the Veteran a Global Assessment of 
Functioning (GAF) score of 50.

The Board notes that a GAF rating is a scale reflecting the 
psychological, social, and occupational functioning on a hypothetical 
continuum of mental-health illness. Richard v. Brown, 9 Vet. App. 
266, 267 (1996), citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994). The Board notes that an examiner's 
classification of the level of psychiatric impairment, by a GAF 
score, is to be considered but is not determinative of the percentage 
rating to be assigned. VAOPGCPREC 10-95.

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers). Scores 
ranging from 41 to 50 reflect serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job).

The Veteran had another VA examination in December 2007.  At this 
examination, the Veteran told the examiner that he had an increase in 
nightmares and anxiety.  The examiner provided the diagnosis of PTSD 
with a history of dissociative disorder and dissociative amnesia.  
The examiner assigned the Veteran a GAF score of 45.

In June 2009, the Veteran and his wife appeared for a hearing before 
a decision review officer.  The Veteran's representative offered 
testimony that the Veteran is usually awake by 1:30 a.m., when he 
wakes to check the perimeter of his house, making sure that all of 
the doors are locked.  The representative also indicated that the 
Veteran tends to become violent when woken from his nightmares.  The 
Veteran's wife explained that his marriage to his first wife ended 
because of his PTSD symptoms when he returned home after service.

The Veteran had a final VA examination in July 2009.  At that time, 
the Veteran reported that he experienced nightmares about once a 
week, and that he thinks he hears people calling his name during the 
day when no one is near him, and he occasionally thinks he sees 
someone who is not there.  The examiner noted that the Veteran began 
to cry uncontrollably during the examination.  The examiner indicated 
that the Veteran was in casual, stained and sloppy clothing when he 
arrived for the examination.  The examiner also indicated that the 
Veteran was alert, partially oriented to time, and completely 
oriented to place and person.  In addition, the examiner noted that 
eye contact was appropriate, speech was spontaneous and generally 
intelligible, thought processes were circumstantial at times, mood 
was depressed, and affect was labile.  The Veteran denied any current 
homicidal or suicidal plan, but indicated that he did think 
occasionally about dying.  Finally, the examiner indicated that the 
Veteran's recent and remote memory were impaired, his judgment was 
fair, his impulse control appeared good and his insight was fair, and 
he assigned a GAF score of 45.

Resolving any reasonable doubt in favor of the Veteran, the Board 
finds that the Veteran's current disability is more appropriately 
rated at 70 percent.  The evidence presented from the time of the 
hearing forward has demonstrated that the Veteran's PTSD has caused 
deficiencies in familial relations, thinking and mood.  Specifically, 
the Veteran displayed some evidence of obsessional rituals that 
interfere with his sleep.  The Veteran's representative testified 
before the decision review officer that the Veteran often wakes in 
the night to check the perimeter of his house.  Additionally, the 
Veteran's wife indicated that the Veteran is nervous almost all of 
the time, and can become violent when being woken from a nightmare.  
The Veteran demonstrated some degree of neglect of personal care and 
hygiene at his last VA examination.  The Veteran reported a history 
of auditory hallucinations, stating that he heard voices that were 
not actually there.  Finally, the Veteran's most recent VA 
examination resulted in the assignment of a GAF score of 45, 
reflecting serious symptoms.  The Board finds that the evidence 
supporting a 70 percent evaluation is at least in equipoise.  
Therefore, the benefit of the doubt goes to the Veteran, and the 
Veteran's disability rating is increased to 70 percent.  

The highest rating of 100 percent is not appropriate, as the Veteran 
does not display any of the necessary symptoms.  None of the 
Veteran's records reflect a gross impairment in thought processes, 
grossly inappropriate behavior, persistent danger of hurting self or 
others, disorientation to time and place, or memory loss for names of 
close relatives, own occupation or own name.  While the Veteran did 
display some hallucinations, it does not appear from the record that 
they are persistent, as would be required for a 100 percent rating.  
Similarly, the Veteran did display some neglect of personal care and 
hygiene, however, the 100 percent rating requires at least an 
intermittent inability to perform activities of daily living.  There 
was neither testimony nor findings that the Veteran was unable to 
care for himself or required assistant of another person on a full 
time basis.  Therefore, a 100 percent rating would not be appropriate 
in this case.

Extra-Schedular Consideration

Ordinarily, the VA Schedule will apply unless there are exceptional 
or unusual factors which would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  
According to the regulation, an extra-schedular disability rating is 
warranted upon a finding that the case presents such an exceptional 
or unusual disability picture with such related factors as marked 
interference with employment or frequent periods of hospitalization 
that would render impractical the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2009); see also 
Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step 
inquiry for determining whether a Veteran is entitled to an extra-
schedular rating.  First, the Board must first determine whether the 
evidence presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected disability 
are inadequate.  Second, if the schedular evaluation does not 
contemplate the level of disability and symptomatology and is found 
to be inadequate, the Board must then determine whether the 
claimant's disability picture exhibits other related factors such as 
those provided by the regulation as 'governing norms.'  Third, if the 
rating schedule is inadequate to evaluate a Veteran's disability 
picture and that picture has attendant thereto related factors such 
as marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether, to accord justice, the 
Veteran's disability picture requires the assignment of an extra-
schedular rating.

With respect to the initial inquiry posed by Thun, the Board has been 
unable to identify an exceptional or unusual disability picture 
concerning the Veteran's service-connected disabilities.  The 
Veteran's symptoms are described and encompassed by the regular 
rating criteria, and there are no symptoms that are unaccounted for.  
Accordingly, the Board finds that the Veteran's disability picture 
has been contemplated by the ratings schedule.  Since the available 
schedular evaluation adequately contemplates the Veteran's level of 
disability and symptomatology, the second and third questions posed 
by Thun become moot. Nevertheless, the Board will briefly note that 
the evidence in this case does not demonstrate any of the factors 
provided in the 'governing norms' such as frequent hospitalization or 
marked interference with employment.  See 38 C.F.R. § 3.321(b)(1) 
(2009).

With respect to frequent hospitalizations, the evidence does not 
reflect that the Veteran has been hospitalized due to his service-
connected PTSD.  Additionally, there is no evidence that the 
Veteran's PTSD markedly interfered with his employment, especially 
since the Veteran has been retired since 2000, according to the July 
2009 VA examination report.  Additionally, the October 2007 VA 
examination indicated that the Veteran did not report that he had had 
any problems at work and that the Veteran had been able to fulfill 
his duties at work before retirement.

There is also no evidence in the medical records of an exceptional or 
unusual clinical picture, or of any other reason why an extra-
schedular rating should be assigned.

In short, the evidence does not support the proposition that the 
Veteran's service connected disability presents such an exceptional 
or unusual disability picture as to render impractical the 
application of the regular schedular standards and warrant the 
assignment of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) 
(2009).

Service Connection for Bilateral Hearing Loss

Legal Criteria

Service connection may be granted for a disability or injury incurred 
in or aggravated by active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  In addition, service connection may be granted 
for a disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was incurred in 
service.  See 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 
303, 305 (1992).  Service connection will also be presumed for 
certain chronic diseases, if manifest to a compensable degree within 
one year after discharge from service.  38 U.S.C.A. §§ 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  In addition, if a condition noted during 
service is not shown to be chronic, a showing of continuity of 
symptomatology after service will generally be necessary to establish 
a service connection.  

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in light of 
the places, types and circumstances of service, as evidenced by 
service records, the official history of each organization in which 
he served, his military records, and all pertinent medical and lay 
evidence.  38 C.F.R. § 3.303(a).

In order to establish a service connection for the claimed disorder, 
there must be (1) evidence of a current disability; (2) evidence of 
the in-service incurrence or aggravation of a disease or injury; and 
(3) evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Shedden v. Principi, 381 F.3d 
1163, 1166-67 (Fed. Cir. 2004).

When all the evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which case the 
claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

History and Analysis

The Veteran provided private audiology records from May 2007, which 
show that the Veteran has severe to profound predominately 
sensorineural hearing loss in both ears.  The Veteran was also 
afforded a VA examination in August 2009.  The diagnosis provided by 
the examiner at that time was moderate to profound sensorineural 
bilateral hearing loss.  The Board, therefore, concedes that the 
Veteran has a current disability.

The Board finds, however, that there is insufficient evidence of an 
in-service injury to grant service connection.  In his August 2008 
notice of disagreement, the Veteran explained that he was part of an 
amphibious force that was exposed to loud noise.  He also indicated 
that he was caught in a bombing in New Guinea in 1943.  The Veteran 
is competent to testify to his in-service experiences, see 38 C.F.R. 
§ 3.159(a)(2); however, the Veteran's service treatment records do 
not corroborate the Veteran's story.  The Veteran's report of medical 
history from October 1944 indicates that the Veteran had no combat 
duty.  There are also no service treatment records showing any in-
service injury to the Veteran's hearing.  Furthermore, the Veteran's 
examinations for his service-connected PTSD reflect that the Veteran 
has very few clear memories of his time in service.  Therefore, the 
Board finds that the Veteran's testimony is not as credible on the 
events of his service as are his service treatment records, because 
they were created contemporaneously, and the Veteran is not entitled 
to the relaxed standards of proof provided by 38 U.S.C.A. § 1154(b) 
for combat veterans.  

There is no competent nexus between the Veteran's current hearing 
loss and his military service.  While the Veteran contends that his 
hearing loss was caused by in-service noise trauma, he is not 
competent to provide such a medical opinion.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The August 2009 VA 
audiologist opined that the Veteran's hearing loss was less likely 
than not caused by his military service.  The audiologist reasoned 
that there was no evidence of an in-service injury, nor were there 
any complaints regarding hearing loss or tinnitus shortly after the 
Veteran was discharged.  Specifically, the audiologist found it 
important that the Veteran did not report hearing loss in his 
original service connection claim in 1949.

The Board also notes that there is no continuity of symptomatology 
with respect to the Veteran's bilateral hearing loss.  The Veteran 
stated in his August 2008 notice of disagreement that he had had 
hearing loss for more than 30 years.  The Veteran was discharged in 
1944, more than 60 years ago.  Therefore, the Board finds that, given 
the lack of a competent positive medical opinion and a lack of 
symptomatology since service, there is no nexus between the Veteran's 
current bilateral hearing loss and his military service.  As such, 
service connection for bilateral hearing loss must be denied.

In reaching this conclusion, the Board acknowledges that the VA is 
statutorily required to resolve the benefit of the doubt in favor of 
the Veteran when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding issue.  That 
doctrine, however, is not applicable in this case because the 
preponderance of the evidence is against the Veteran's claim.  See 
Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).


ORDER

An increased rating of 70 percent for the Veteran's service-connected 
PTSD is granted.

Service connection for bilateral hearing loss is denied.

______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


